


Exhibit 10.4
 


 
IMPLANT SCIENCES CORPORATION
 
AMENDMENT TO 2004 STOCK OPTION PLAN
 
MARCH 14, 2011
 
This Amendment to the 2004 Stock Option Plan (this “Amendment”) of Implant
Sciences Corporation, a Massachusetts corporation (the “Corporation”), is
effective as of March 14, 2011.
 
1.  
Section 4.1 of the Corporation’s 2004 Stock Option Plan is hereby deleted in its
entirety and replaced with the following:

 
“4.1           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be four million (4,000,000) and shall consist
of authorized but unissued or reacquired shares of Stock, treasury shares or any
combination thereof.  If an outstanding Option for any reason expires or is
terminated or canceled or if shares of Stock are acquired upon the exercise or
Award of an Option, the shares of Stock allocable to the unexercised portion of
such Option or such repurchased shares of Stock shall again be available for
issuance under the Plan.”
 
2.  
This Amendment shall be governed by and construed according to the laws of the
Commonwealth of Massachusetts.

 
3.  
All other terms of the 2004 Stock Option Plan shall remain in full force and
effect.

 
This Amendment was approved by the Board of Directors of the Corporation
effective as of March 14, 2011 and by the stockholders of the Corporation
effective as of __________.







 
 

--------------------------------------------------------------------------------

 
